DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 10/12/2020 was considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the term “integrally” renders the claim indefinite, since it is unclear whether or not the second structural element is deposited integrally within the first structural 
	For purposes of Office examination, the Examiner is interpreting this phrase to mean that the second structural element is deposited on the surface integrally of the first structural element.

	In regards to Claim 2, the phrase “a substantially Iron free Titanium alloy” renders the claim indefinite.  It is unclear as to what allowable ranges of content of titanium within said alloy constitutes being “substantially iron free” and what does not.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting this phrase to mean a titanium alloy.

	In regards to Claims 3-4, the term “between” renders the ranges, and thus claims, indefinite.  It is unclear whether or not “between” includes the lower and upper limits of the ranges; for example, “between 4% and 6% by weight iron” could mean from 4% to 6% by 
	For purposes of Office examination, the Examiner is interpreting the term to mean that the lower and upper limits of the ranges are included in the compositional ranges. 

In addition to the rejections set forth above, Claims 2-4 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2017/0165751 (Buller) in view of “Development of Ti-6Al-4V and Ti-1Al-8V-5Fe Alloys Using Low-Cost TiH2 Powder Feedstock”, Joshi et al., Journal of Materials Engineering and Performance, Volume 22(4), April 2013, pp. 995-1003 (Joshi).
	In regards to Claim 1-3, Buller teaches 3D printing methods, apparatuses and 3D objects of manufacture (Abstract),  wherein known processes can include additive printing, including direct material deposition which may comprise LMD, wherein wire deposition is used for the material stock (¶142), wherein various portion of the object may be designed as other parts of that object are being printed (¶146), wherein different material types can be printed (¶286); in particular, Buller teaches that in some embodiments, the 3D object comprises a first portion and second portion, where the first portion and second portion may be connected to the rest of the 3D object at one or multiple sides (¶150).  Moreover, Buller teaches that the material (pre-transformed, transformed, and/or hardened material), may comprise metal alloy (¶301) in the form of a powder (¶302), wherein the powder can be composed of a homogenously shaped particle mixture (¶303), containing vanadium, titanium, iron, and aluminum (¶309), in particular a titanium based alloy (¶310), where, in the titanium-based alloys may include alpha and beta alloys or beta alloys, where in some instances, the titanium base alloy includes Ti-6Al-4V (¶313) – corresponding to a method of additive manufacturing, comprising mixing a plurality of powdered metals comprising titanium, iron, vanadium, and aluminum to create a powder blend, loading a first structural element into an additive manufacturing machine (instant Claim 1), printing a second structural element of the heat treated wire integral to the first structural element to form a part (instant Claim 1), the first structural element comprising a substantially iron free titanium alloy (instant Claim 2).  Selecting known materials for known properties is well known to one of ordinary skill in the art at the effective date of filing of the instant invention; it would be obvious to one of ordinary skill in the art to select alpha and beta alloys or beta alloys based on their known properties in the metallic part.  

However, Buller does not explicitly teach that the mixed plurality of powdered metals is pressed and sintered to form a billet, formed into a wire, heat treated, and printing a second structural element of the heat-treated wire (instant Claim 1).
In the similar field of titanium alloys, Joshi teaches a beta-titanium alloy sintered billet Ti1Al8V5Fe alloy produced using a novel powder metallurgy process that relies on the use of titanium hydride powder as a feedstock material (Abstract).  In particular, Joshi teaches that Ti185 is a metastable beta-titanium alloy with high tensile and shear strengths, making it an attractive material for fastening applications in the aerospace industry (Introduction, Page 995, ¶3).  Joshi also teaches that titanium processed through billets allows for less costly and improved powder metallurgy routes using low-cost titanium hydride powder as a feedstock material (Introduction, Pages 995-996, ¶5, ¶1).  Furthermore, Joshi teaches in Table 2 that the 16-mm Dia Bars contain 1.27 wt% Al, 7.88 wt% V, 4.97 wt% Fe, 0.404 wt% O, and 0.0095 wt% H, corresponding to the sintered billet, and consequently second structural element, wherein the 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the Ti185 composition of the sintered billet as taught by Joshi within the metallic part as taught by Buller.  One skilled in the art would have been motivated by the desire and expectation of more economical production methods of titanium-based alloys alongside material properties of high tensile and shear strengths attributed by the Ti185 alloy, as taught by Joshi, within the second metallic component of Buller to improve the mechanical properties and resilience of the metallic part of Buller, particularly given that Buller teaches that in some embodiments, the 3D object comprises a first portion and second portion, where the first portion and second portion may be connected to the rest of the 3D object at one or multiple sides (¶150)
Given that Buller teaches that wire deposition is used for the material stock (¶142), wherein various portion of the object may be designed as other parts of that object are being printed (¶146), wherein different material types can be printed (¶286), one of ordinary skill in the art would find it obvious to utilize additive manufacturing methods known in the art and .

Claims 1-4, in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2017/0165751 (Buller) in view of “Development of Ti-6Al-4V and Ti-1Al-8V-5Fe Alloys Using Low-Cost TiH2 Powder Feedstock”, Joshi et al., Journal of Materials Engineering and Performance, Volume 22(4), April 2013, pp. 995-1003 (Joshi) and United States Patent Publication No. US 6,077,369 (Kusano).
	In regards to Claim 1-3, Buller teaches 3D printing methods, apparatuses and 3D objects of manufacture (Abstract),  wherein known processes can include additive printing, including direct material deposition which may comprise LMD, wherein wire deposition is used for the 
Buller discloses that in some embodiments, a sub layer may be formed in the material bed, which has a height that is less than the height of a layer of hardened material in of the 3D object, and may be formed from a different pre-transformed material, as compared to the layer of hardened material, where at least a portion of the second pre-transformed material may be 
However, Buller does not explicitly teach that the mixed plurality of powdered metals is pressed and sintered to form a billet, formed into a wire, heat treated, and printing a second structural element of the heat-treated wire (instant Claim 1).
In the similar field of titanium alloys, Joshi teaches a beta-titanium alloy sintered billet Ti1Al8V5Fe alloy produced using a novel powder metallurgy process that relies on the use of titanium hydride powder as a feedstock material (Abstract).  In particular, Joshi teaches that Ti185 is a metastable beta-titanium alloy with high tensile and shear strengths, making it an attractive material for fastening applications in the aerospace industry (Introduction, Page 995, ¶3).  Joshi also teaches that titanium processed through billets allows for less costly and improved powder metallurgy routes using low-cost titanium hydride powder as a feedstock material (Introduction, Pages 995-996, ¶5, ¶1).  Furthermore, Joshi teaches in Table 2 that the 16-mm Dia Bars contain 1.27 wt% Al, 7.88 wt% V, 4.97 wt% Fe, 0.404 wt% O, and 0.0095 wt% H, corresponding to the sintered billet, and consequently second structural element, wherein the titanium is a titanium hydride powder (instant Claim 2), and comprising between 4% and 6% by weight iron, between 0.5 to 2% by weight aluminum, and between 6% and 9% by weight vanadium (instant Claim 3).  Joshi also teaches that the titanium hydride powder is blended with different elements or alloy powders, cold isostatic pressed, and sintered (Introduction, Page 995, 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the Ti185 composition of the sintered billet as taught by Joshi within the metallic part as taught by Buller.  One skilled in the art would have been motivated by the desire and expectation of more economical production methods of titanium-based alloys alongside material properties of high tensile and shear strengths attributed by the Ti185 alloy, as taught by Joshi, within the second metallic component of Buller to improve the mechanical properties and resilience of the metallic part of Buller, particularly given that Buller teaches that in some embodiments, the 3D object comprises a first portion and second portion, where the first portion and second portion may be connected to the rest of the 3D object at one or multiple sides (¶150)
However, Buller in view of Joshi do not explicitly teach that a wire forming operation is performed on the billet to produced a worked wire, wherein the worked wire is heat treated (instant Claim 1).
In the related field of titanium alloys and billets for forming, Kusano teaches a method of straightening a wire rod of titanium or titanium alloy, wherein the method includes hot rolling a titanium billet into a wire rod, winding the hot rolled wire rod into a coil,  cold drawing the wire rod, and then heating the bent wire rod at a straightening temperature T (Abstract) – a wire forming operation is performed on the billet to produce a worked wire, wherein the worked wire is heat treated (instant Claim 1).
Kusano 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the titanium heat treatment and straightening method as taught by Kusano within the metallic billet as taught by Buller in view of Joshi.  One skilled in the art would have been motivated by the desire and expectation of reduced cracks and flaws and stabilized dimensional accuracy, as taught by Kusano, within the component of Buller in view of Joshi, to improve the mechanical properties and resilience of the metallic part of Buller in view of Joshi.  One of ordinary skill in the art would find it obvious to implement such a treatment especially given that Buller teaches that wire deposition is used for the material stock (¶142), and Joshi teaches that the billets are then rolled at higher temperatures wherein various portion of the object may be designed as other parts of that object are being printed (¶146), wherein different material types can be printed (¶286).  

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2018/0245186 (Welk) teaches titanium alloys for use in additive manufacturing that comprise a titanium material and a beta eutectoid stabilizer (Abstract). Welk discloses that the beta eutectoid stabilizer can be present in an effective amount to produce an equiaxed grain structure when the titanium alloy is melted or sintered during an additive manufacturing process (Abstract). Welk further provides methods of .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784